Citation Nr: 1038449	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-33 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for hypertension, to include 
as secondary to service-connected diabetes mellitus, type II.

2.	Entitlement to service connection for peripheral neuropathy, 
to include as secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The case was brought before the Board in April 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a new VA 
examination.  The requested development having been completed for 
the claim of hypertension, the case is once again before the 
Board for appellate consideration of the issues on appeal.

The issue of peripheral neuropathy, to include as secondary to 
service-connected diabetes mellitus, type II is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension is not related to a disease or injury 
incurred in service, did not manifest within one year of service, 
and was not caused or aggravated by a service-connected 
disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active duty 
service, did not manifest within one year of service, nor was it 
proximately caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in May 2002 and June 2009.  Those letters advised the 
Veteran of the information necessary to substantiate his claim, 
including the criteria for establishing secondary service 
connection, and of his and VA's respective obligations for 
obtaining specified types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
June 2009 letter also advised the Veteran of how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claim was previously 
remanded by the Board in April 2009 because the initial letter 
sent to the Veteran did not contain all information necessary to 
substantiate a claim for secondary service connection.  The 
subsequent letter, mailed to the Veteran in June 2009 did 
adequately inform the Veteran of all notice requirements.  The 
Veteran still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  Any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2009 was not 
given prior to the first adjudication of the claim, the content 
of the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claim was readjudicated and an additional SSOC was 
provided to the Veteran in May 2010.  Not only has he been 
provided with every opportunity to submit evidence and argument 
in support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The Veteran was afforded a medical examination in September 2009 
to obtain an opinion as to whether his hypertension could be 
directly attributed to service or if it was caused or aggravated 
by his service-connected diabetes mellitus, type II.  This 
opinion was rendered by a medical professional following a 
thorough examination and interview of the appellant and review of 
the claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  Therefore, the Board finds that the examination is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the Veteran's claim was remanded by the Board in 
April 2009 with instructions to provide the Veteran sufficient 
VCAA notice and a VA examination.  The Board observes the Veteran 
was provided adequate VCAA notice in June 2009 and a VA 
examination in September 2009.  Therefore, the Board finds there 
has been substantial compliance with the April 2009 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.


Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, for secondary service connection, it must be shown 
that the disability for which the claim is made is proximately 
due to or the result of service-connected disease or injury or 
that service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 C.F.R. 
§ 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which favors the Veteran.

Service connection may also be granted for a chronic disease, 
including hypertension, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Analysis

The Veteran contends that his currently diagnosed hypertension 
was proximately caused, or aggravated, by his service-connected 
diabetes mellitus.  The Veteran's claim will also be considered 
on a direct basis to accord him every possible consideration.  
For the reasons that follow, the Board concludes that service 
connection is not warranted on a direct or secondary basis.

With respect to direct service connection, while the evidence 
reveals that the Veteran currently suffers from hypertension the 
competent, probative evidence of record does not etiologically 
link the Veteran's current disability to his service or any 
incident therein.  Service treatment records indicate the 
Veteran was provided medical evaluations both at entrance to and 
separation from service, in March 1968 and June 1970, 
respectively, both of which are silent as to any complaints, 
treatment, or diagnosis of hypertension.  In short, the records 
are devoid of any findings consistent with in-service incurrence 
of hypertension due to active service.  As such, the Board finds 
the Veteran did not suffer from hypertension in active service.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The Board concludes it has not.
In this regard, the earliest mention of hypertension came from a 
September 2003 VA treatment record.  As such, the Board observes 
the symptoms manifested, at the earliest, approximately 33 years 
following the Veteran's separation from active service.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, the Veteran has provided VA treatment records for 
his hypertension.  The earliest is a VA treatment record from 
March 2003, where the doctor advised the Veteran to lose weight, 
try to avoid salt, and exercise to help control his hypertension.  
At the September 2009 VA exam, the Veteran stated that he was 
diagnosed in 2006 with hypertension.  The examiner noted that the 
Veteran was on medication to control his hypertension and that it 
had improved since the initial diagnosis.  The examiner found 
that hypertension was diagnosed 36 years after the Veteran left 
service, had worked in a chemical factory for over 20 years, and 
had risk factors of morbid obesity and hyperlipidemia.  The 
examiner ultimately opined the hypertension was less likely than 
not caused by or a result of military service or causally linked 
to any incident in service.

In sum, the Board finds that there is no evidence of hypertension 
during active service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's currently diagnosed 
hypertension and active service.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
The Veteran has produced no competent medical evidence or a 
medical opinion in support of his claim that his hypertension is 
the result of an in-service accident or has any other etiological 
relationship to his active service.  In addition, the VA 
examiner's opinion and the length of time between the Veteran's 
separation from active service and first diagnosis of 
hypertension weigh against the Veteran's claim.

As noted above, there is no evidence the Veteran was diagnosed 
with hypertension until March 2003, at the earliest.  As such, 
the presumption of service connection does not apply in the 
instant case.  38 C.F.R. §§ 3.307, 3.309(a).

In addition, for the reasons discussed below, the Board finds the 
claim of service connection for hypertension as secondary to the 
Veteran's service-connected diabetes mellitus is not warranted.

As mentioned above, the Veteran was afforded a VA examination in 
September 2009, during which the examiner noted the Veteran's 
history of diabetes mellitus.  The Veteran reported that he was 
diagnosed with hypertension in 2006 and had been prescribed 
diuretics to help control it.  The Veteran reported no history 
of: traumatic injury to the heart, cardiac neoplasm, hypertensive 
renal disease, epistaxis related to hypertension, headaches 
related to hypertension, stroke related to hypertension, 
hypertensive cardiovascular disease or other hypertensive related 
disease.  The examiner reviewed the measurements which 
established the diagnosis of hypertension, in addition to running 
other tests.  The examiner noted that the Veteran had risk 
factors of morbid obesity and hyperlipidemia.  The examiner found 
that it was less likely than not that the Veteran's hypertension 
was caused or aggravated by his diabetes mellitus.

The Veteran did provide a private physician's letter in May 2006 
which stated that the comorbidities of his diabetes included 
hypertension, among other things.  However, there was no 
rationale given for this opinion, and there are no records which 
further offer any reasons or bases for this opinion.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (it is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion).

The Board finds that September 2009 VA examiner gave an opinion 
as to the Veteran's hypertension after reviewing the claims file 
in detail, interviewing the Veteran, and running various tests to 
determine the cause of his hypertension.  As noted above, the 
Board finds that the VA examination was adequate as to the 
Veteran's currently diagnosed hypertension.  As such, the Board 
further finds the September 2009 VA examination to be of more 
probative weight than the May 2006 private statement.

In sum, a preponderance of the competent probative evidence of 
record weighs against the Veteran's assertion that his service-
connected diabetes mellitus is the proximate cause of or has 
aggravated his currently diagnosed hypertension.

The Board acknowledges that the Veteran himself has claimed that 
his hypertension is the result of or has been aggravated by his 
service-connected type II diabetes mellitus.  However, as a 
layperson, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is 
competent to report (1) symptoms observable to a layperson, e.g., 
pain; (2) a diagnosis that is later confirmed by clinical 
findings; or (3) a contemporary diagnosis, he is not competent to 
independently render a medical diagnosis or opine as to the 
specific etiology of a condition.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for 
hypertension on both a direct and secondary basis, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 
(West 2002).

ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran contends that his currently diagnosed peripheral 
neuropathy was proximately caused by his service-connected 
diabetes mellitus.  

As mentioned above, the Veteran was afforded a VA examination in 
September 2009, during which the Veteran stated he began to have 
numbness in his feet in 2006.  After a thorough review, the 
examiner opined that it was less likely than not that the 
Veteran's peripheral neuropathy was directly caused by any 
incident which occurred in-service.  TThe examiner also found 
that it was less likely than not that the Veteran's peripheral 
neuropathy was caused or aggravated by his diabetes mellitus.  
The examiner's rationale was that there is no documentation in 
the Veteran's claims file that would substantiate the claim that 
peripheral neuropathy was a chronic condition while in-service.  

As noted by the Veteran's representative in the June 2010 
Informal Hearing Presentation, the examiner failed to offer a 
rationale for why the peripheral neuropathy was not caused or 
aggravated by service-connected diabetes mellitus.  The Board 
finds that while the September 2009 VA examiner appeared to offer 
a rationale as to why the Veteran's peripheral neuropathy was not 
directly service connected, he did not offer a rationale for why 
it was not secondarily service connected to his diabetes 
mellitus.  

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  As the September 2009 VA examination does 
not include any rationale for why it is less likely than not that 
the Veteran's peripheral neuropathy is secondarily service 
connected, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.	Refer the claims file, with any additional 
evidence, to the September 2009 VA examiner 
for an addendum opinion as to why it is 
less likely than not that the Veteran's 
currently diagnosed peripheral neuropathy 
was not caused or aggravated by his 
service-connected diabetes mellitus.  If 
the September 2009 VA examiner is no longer 
available, request an opinion, with the 
option for an examination, from an 
appropriate examiner.  The claims file, 
including a copy of this REMAND, must be 
made available for review, and the 
statement should reflect that such a review 
was accomplished.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  A detailed 
rationale should be provided for all 
opinions.  Conversely, if the examiner 
concludes that an etiological opinion 
cannot be provided, he or she should 
clearly and specifically so specify in the 
statement, with an explanation as to why 
this is so.  

2.	After completing the above, and any other 
development deemed necessary, the AOJ should 
readjudicate the claim of service connection.  
If the benefits sought on appeal are not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


